Title: Report on Payment of New Jersey Troops, [1 October] 1782
From: Madison, James
To: 


Editorial Note
On 24 September the legislature of New Jersey had addressed to Congress a “Representation” summarizing the “very pressing application” of officers from that state in the continental army, on their own behalf and that of their troops, “for a discharge of at least part of their pay,” long overdue. Unless the treasury of the United States fulfilled its obligation in this regard, New Jersey would be compelled to resort to the expedient, however “disagreeable” to the state and “inconvenient to the Union,” of withholding from Congress enough of her annual financial quota to render “common justice” to her soldiers (NA: PCC, No. 68, fols. 599–602). See also Virginia Delegates to Harrison, 8 October 1782, and n. 2. On 26 September Congress referred this “Representation” to Robert Morris, superintendent of finance, for report (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 609, n. 1).
Two days later Congress listened to two resolutions proposed by Morris. He prefaced them with a statement deploring the delinquency of the states in paying what they owed to the treasury of the Confederation, the bickering among them over their individual contributions of men and money to the winning of the war, and the practice of several of them, so “pernicious” in its effect upon army morale, of making partial but unequal payments to their continental troops. He warned that until his plan of “paying all Expenses from one common Treasury and replenishing that Treasury by the common Contribution of all according to established Principles” should be made effective, “it will be impossible to conduct the Affairs of America either with Regularity or Economy.” He recommended, therefore, that (1) “any Monies paid by any of the States to the Officers and Soldiers of the American Army as pay for the year 1782 be considered as a free Gift” and not be credited as part of the quota owed to Congress, and (2) that “the States be required” to pay their quotas speedily, so that Congress could discharge its full financial obligation of 1782 to the army before the end of the year. Congress referred this report to the committee mentioned in the headnote (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 624–26, 626, n. 1).
 
[1 October 1782]
The Committee to whom was referred a Representation of the Legislature of New Jersey with the Report of the Superintendant of Finance thereupon, beg leave to observe,

That it appears from the said Representation that complaints have been made to the Legislature of N. Jersey by the officers of the line of that State, of partial payments made by other States to the troops of their particular lines, and that it is proposed by the said Legislature, unless measures be taken by Congress for securing equal justice to the troops of New Jersey, to apply to their use a part of the taxes required by and allotted for the disposition of the U. S. in Congress assembled;
That by the Articles of Confederation “All charges of war, & all other expences incurred for the common defence or general welfare, and allowed by the U. S. in Congress assembled, are to be defrayed out of a common Treasury, which shall be supplied by the several States; and the U. S. in Congress assembled are to ascertain the sums so to be supplied, and to appropriate & apply the same in defraying such expences;
That in pursuance of this delegated power Congress did in the Month of Novr. last, require of the several States their respective proportions of the sum of 8,000,000 of Dollars for the service of the current year; in which service was included the payment of the army; so that in case of compliance with the said requisition, the whole army will be regularly & duly paid;
That if therefore individual States undertake without the previous warrant of Congress to dispense any part of monies required for & appropriated to the payment of the army or any other purposes of the Union, the federal constitution must be so far infringed;
That such infractions ought the more to be guarded against as they tend to subvert the plans which Congress have adopted and are now carrying into effect, for a uniform & oeconomical administration of the public revenue;—as they must prolong the existence of unsettled accounts between the U. S. and individual States from which great inconveniences have been experienced;—and as they cannot fail to produce ultimately discords among the several States, and intermediate confusions & murmurs in the army;
These considerations have such weight with the Committee that they have judged it expedient for Congress to Resolve* 1
1. Res That the Legislature of N. Jersey be informed that Congress have adopted ev[ery] means in their power for securing payment of the arrears due to the army pri[or] to the 1st. day of Jany. last, and for the regular payment of the army in future, which they hope the several States will exert themselves to enable Congress to accompli[sh] and that Congress have discountenanced all partial payments of the arm[y] by particular States.
2. Resd That no monies paid by any of the States to the officers and soldiers of the Army of the U. S. as pay for the year 1782, be considered as advanced in behalf of the U. S. and that the same be not credited to the State by which the advance shall have been made.
3. Res That the several States be required to make speedy payment of the respective quotas into the public Treasury, that Congress may be thereby enabled to pay the officers & soldiers of the American Army the amount of their pay for the present year.
passd
